Citation Nr: 0624009	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sexual dysfunction, to 
include as secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1966 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant was scheduled to attend a Board hearing at the 
local RO before a Veterans Law Judge on October 27, 2005, but 
later withdrew his request.


FINDINGS OF FACT

1.  Sexual dysfunction was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service.

2.  No relationship between the veteran's diagnosed sexual 
dysfunction and his service-connected prostatitis is 
demonstrated.


CONCLUSION OF LAW

Sexual dysfunction was not incurred in or aggravated by the 
veteran's active duty service, nor is sexual dysfunction 
proximately due to or the result of the veteran's service 
connected prostatitis.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated June 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
June 2003 letter advised the veteran to send additional 
information or evidence within 30 days of the date of the 
letter and that he should make sure VA receives additional 
evidence within one year from the date of the letter.  The 
veteran was also advised to let VA know if there is evidence 
or information that he thought would help support his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in June 2003 prior to the rating 
decision.  The veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private and VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  


Legal Criteria

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R § 3.310(a).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
Analysis

The veteran has contended that he developed sexual 
dysfunction when he was stationed in Korea.  He does not 
allege that he is infertile (sterile) or impotent, but 
nonetheless that he has pain during intercourse, particularly 
during ejaculation.

In reaching its decision, the Board has taken into account 
all of the evidence of record, to include the veteran's 
service medical records, VA clinical records, VA examination 
reports, and post-service private treatment reports.  Records 
from private medical providers disclose that the veteran 
asked for referral for sexual dysfunction in January 1992, 
over two decades after his separation from military service.  
Service medical records are silent for any references to the 
veteran having any sexual dysfunction.  Further, none of the 
veteran's medical records contain any indication that the 
veteran's sexual dysfunction was etiologically related to his 
active-duty service.  

The veteran is not impotent and can engage in, although 
painful, intercourse despite complaints of testicular pain.  
The veteran is receiving compensation for dysthymic disorder 
due to prostatitis, 30 percent disabling, and prostatitis 
with incontinence, urinary frequency and testicular pain, 20 
percent disabling.  Thus, the veteran's testicular pain is 
already being compensated.  Michael Mason, M.D., in his 
November 2003 letter, stated that the veteran's diagnosis 
includes sexual dysfunction (when acute prostatitis) is 
present.  The evaluation of the same disability, however, 
under various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2004), 
VA's anti-pyramiding regulation.  Consequently, as the 
pathology causing the veteran's pain during intercourse, 
particularly on ejaculation, is already compensated.  To 
separately grant service connection for sexual dysfunction 
would constitute pyramiding and is expressly prohibited.  So 
service connection for sexual dysfunction is not warranted.

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
However, in the present case an examination is not required 
as the evidence does not contain competent lay or medical 
evidence that indicate the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service.

The Board does acknowledge an initial interview conducted 
with Kaiser Permanente in July 1991 where the interviewer 
listed erectile dysfunction under related medical history and 
current medications.  This is not a medical opinion as to 
causation of the veteran's sexual dysfunction, but rather a 
medical history provided by the veteran.  The Board also 
acknowledges an October 2003 letter from a licensed 
psychologist Jan L. Bowman, PhD listing impotence as one of 
many symptoms associated with prostatitis.  However, as noted 
above, the veteran does not allege that he is impotent.  
Further, the records are silent for a diagnosis of impotence.

Finally, the Board notes that the veteran's assertions in and 
of themselves are insufficient to support a grant of service 
connection.  It is undisputed that a lay person is competent 
to offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, given the evidence of record, the Board finds that 
the veteran's assertions are insufficient to establish a 
relationship between his service and current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  

Accordingly, the Board concludes that here was no 
relationship between the veteran's military service, or 
service-connected prostatis, and his subsequent development 
of sexual dysfunction.  The evidence is not so evenly 
balanced that here is doubt as to any material issue.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104; 38 C.F.R. 
§§  3.102, 3.303, 3.304.





ORDER

Service connection for sexual dysfunction, to include as 
secondary to service-connected prostatitis is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


